Hardin, P. J.
It is insisted by the learned counsel for the appellant that a deed made by a lunatic is “voidable only, and not absolutely void.” We think the weight of authority is against the proposition. Van Deusen v. Sweet, 51 N. Y. 878; Valentine v. Lunt, 115 N. Y. 497, 22 N. E. Rep. 209; Riggs v. Society, 95 N. Y. 503. This court is already committed upon the proposition by its decision in Goodyear v. Adams, 5 N. Y. Supp. 275, affirmed, 119 N. Y. 650, 23 N. E. Rep. 1149, and the doctrine finds support in Aldrich v. Bailey, (Sup.) 8 N. Y. Supp. 435, and in Johnson v. Stone, 35 Hun, 383; Carter v. Beckwith, (N. Y. App.) 28 N. E. Rep. 582.
2. If it be assumed that the verdict of the jury is sustained by the evidence so far as the verdict pronounces upon the soundness of Brown’s mind July 1,1889,—being the time of the execution of the deed,—still the question must be considered whether at the time of the execution of the contract he was competent to make the same, which contract was made in April, 1889. If the contract was valid, the possession by the defendant of the premises may be referred to and upheld under the contract; and, in considering the question of whether the defendant wrongfully withheld possession at the time of the commencement of this action, the validity of the contract may be considered. It would seem, from the language of the charge, and from the refusal to hold that the plaintiff could not maintain the action, the court impliedly ruled as a matter of law that the contract was invalid. The language used by the judge in the course of his charge seems to bear out that view. He observed to the jury, viz.; “So that, if you are satisfied, I again repeat, that Brown was a lunatic at the time this deed was executed and delivered to Miles; * * * if you find that he was incompetent to do business at that time,—you will find a verdict for the plaintiff.” Again, in the course of the charge, the judge observed- “The ground upon which the plaintiff seeks to recover is that at the time when the deed was executed, on the 1st of July, 1889, he was a lunatic, and therefore incompetent to transact any business which would in any manner affect his rights or interests in this property.” It seems that the question of the competency of Brown to enter into the contract of April, 1889, was not distinctly and clearly presented to the jury. However, if it be assumed that the question was passed upon by the jury, we are of the opinion that the evidence was insufficient to uphold a finding that Brown was of unsound mind when he entered into the contract to sell the premises on the 19th of April, 1889. If the verdict rests upon the finding upon that question it ought to be set aside as contrary to evidence; if that question has not been passed upon by the jury the verdict ought not to stand. In Crary v. Goodman, 12 N. Y. 266, it was held, viz.: “In an action to recover the possession of land, founded upon the legal title held by the plaintiff, the defendant may allege and prove as a defense that he is equitably the owner of the premises, and entitled to a conveyance thereof.” This case was approved and followed in Phillips v. Gorham, 17 N. Y. 270. The latter case involved the validity of a deed, which is alleged to have been made while the grantor “was of unsound mind, imbecile, and wholly incompetent to bind himself by a civil contract.” And at the close of the opinion in that case it was said: “If the defendant was entitled to any restitution, he should have presented his claim at the trial, and it would then have been, as we must presume, properly disposed of.” In Carpenter v. Ottley, 2 Lans. 451, the cases of Crary v. Goodman and Phillips v. Gorham, supra, were referred to with approval, and the court observed: “A recovery of property or the value thereof by the plaintiff, who has the mere legal title, will not be allowed against a defendant who has the equitable title to such property, and who might, in an action against the plaintiff to compel a specific performance, *254compel the latter to convey or transfer such legal title to the defendant. The defendant must, of course, set up his defense, in such a case, by way of answer, and establish it by his evidence.” In the case in hand the defendant set up sufficiently the facts in his answer, and he set up a performance on his part, and a delivery of the consideration mentioned in the contract, and surely, if he was not entitled to have the deed remain, he was either entitled to have a decree for a specific performance of the contract, or a return of the consideration paid for the land in the event the contract was invalid; there being no allegation that the contract was fraudulently obtained. The defendant had made some improvements upon the property, and there was some evidence tending to show that he made the purchase in good faith, without knowledge of any infirmity in the mind of Brown at the time the contract was entered into. In referring to the rule that a deed or contract of a lunatic is void, in Johnson v. Stone, 35 Hun, 383, it was said in the opinion: “This rule is subject to the qualification that, where a sale is for the benefit of the lunatic or his estate, and is made in good faith, without knowledge of his condition, and the party who has made it cannot be put in statu quo, a court of equity will not invalidate the transaction.” If the contract of April, 1889, was valid, the defendant was entitled to ask the judgment of the court, as a court of equity, for such equitable relief as the evidence disclosed entitled him to, including a deed from the plaintiff. In that aspect of the case, as Talcott, J., said in Cramer v. Benton, 4 Lans. 296, “he is, pro haa vice, in a court of equity, and must rely upon its principles to maintain his claim.” It seems the wife of the plaintiff, who is his committee, voluntarily executed the deed for the purpose of releasing her dower to the defendant; and, if the defendant shall be found to be entitled to a specific performance of the contract, and shall receive from the plaintiff a deed, probably the defendant would receive the benefit of such release of dower. If, however, the defendant is not able to make out a case for specific performance according to the principles of a court of equity, he may become entitled to an award of damages, or a return of the property which he delivered under the contract of April, 1889. Cuff v. Dorland, 55 Barb. 496. In New York Ice Co. v. Northwestern Ins. Co., 23 N. Y. 357, it was said “that it was erroneous to turn the plaintiff out of court on the mere ground that he had not entitled himself to the equitable relief demanded, if there was enough left of his case to entitle him to recover,” etc. We think the facts stated in defendant’s answer, and the evidence presented upon the trial, were sufficient to call upon the court to exercise its equitable jurisdiction in considering what relief, if any, the defendant was entitled to, either by way of defense or affirmative relief. The defendant has averred in his answer that he “entered into the possession of said premises, and made improvements thereon; that there has been no offer to restore to this defendant the consideration so.paid by him as aforesaid, or compensate him for the improvements so made by him on said premises as aforesaid.” We think there should be a new trial. Judgment and order reversed, and a new trial ordered, with costs to abide the event.
Martin and Merwin. JJ., concur in result.